Title: To George Washington from Colonel Israel Shreve, 28 May 1779
From: Shreve, Israel
To: Washington, George



Sir
Elizabeth town [N.J.] May 28th 1779

Yesterday I Receivd your order of the 26th to march, Last Evening one of the 27th encludeing Furmans Core—which will be Punctually Obeyed, Except Hard Rain &c. Your Excellency mentioned the Artillery, that went with Gen. Maxwell, there has been none here Since, there is an officer and twelve men here Provost Dragoons, which I Shall march with me to Camp. If I have no Orders to the Contrary, As General Maxwell Gave me Such orders when he went off.
the Day before yesterday the Enemy Come out in parties from Poulus hook & Hobuck, and took from the Inhabitants Every horse fit for Service from the English Neighbourhood to Bergan point, And took them to Poulus Hook, and Staton Island, this I had from a man Sent over for Intillegence the Night before Last.
the best Accounts I Can Git of the Situation of the Enemy is, that they are Collected near kings Bridge Some transports and flat Boats in the North River.
I beg Leave to march my Regt to the forks of Rariton Instead of halting at Bound Brook, on account of that place being So very dirty, and Such a Number of Dram Shops; assoon as we halt the men are to Receive forty Dollars ⅌ Man, which will make it very Difficult to keep them in Order At Such a place.
Shall Send my Quarter Master forward to Know If this Indulgence will be Granted.
As I have not been Informed who is to Come to this place when I Leave, I have Wrote to Col. Nelson of the Malitia, Desireing him to Send a Guard If it is only Sufficient to Receive flaggs &c. I am your Excellencys Most Obedient and Most Humble Servent
I. Shreve Colo.
